Exhibit 10(ac)

Rule 10b5-1 Sales Plan

I,                             , have, as of the date set forth below,
established this Sales Plan (the “Plan”) in order to sell to Invacare
Corporation (the “Issuer”) common shares, no par value per share, of the Issuer
(the “Stock”), pursuant to the requirements of Rule 10b5-1(c)(1) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

1. I elect to surrender shares of Stock to the Issuer in order to satisfy the
minimum tax withholding obligation required by federal, state and local
governmental authorities (including such amount, if any, as may be required
under the American Jobs Creation Act of 2004) with respect to the shares of
Stock I will receive on the respective maturity dates of the restricted stock
grants currently outstanding and issued to me, and any restricted stock grants
that are issued to me in the future by the Issuer, as indicated on Attachment A
to the Plan.

2. On each respective maturity date set forth or described on Attachment A
hereto, the Issuer agrees to withhold such portion of the restricted stock
maturing on such date as is necessary to satisfy such minimum tax withholding
obligation required by federal, state and local governmental authorities based
on the rates in effect on the applicable maturity date at a price per share
equal to the closing price of the Stock on the New York Stock Exchange on the
applicable maturity date.

3. The Plan will terminate on the earliest of:

a. the completion of the maturity or the termination of the restricted stock
grants currently outstanding and issued to me and any restricted stock grants
that are issued to me in the future by the Issuer, as referenced in Section 1 of
the Plan;

b. the Issuer’s receipt of notice of my death or mental incapacity;

c. the Issuer’s reasonable determination that: (i) the Plan does not comply with
Rule 10b5-1 or other applicable securities laws; or (ii) I have not complied
with the Plan, Rule 10b5-1 or other applicable securities laws;

d. the Issuer’s receipt of written notice of termination from me by overnight
service and facsimile certifying that I desire to terminate the Plan and have
consulted with my legal advisors about the termination of the Plan;

e. the Issuer’s receipt of notice from me by telephone or facsimile specifying
that a legal, contractual or regulatory restriction applicable to me or my
affiliates would prohibit any sale pursuant to the Plan or result in material
adverse consequences to me as a result of any such sale, or

f. the public announcement of a public offering or other distribution of
securities by the Issuer or of a merger, acquisition, tender or exchange offer,
or other business combination resulting in the exchange or conversion of the
Stock of the Issuer into shares of a company other than the Issuer.

4. In the event of a stock split, reverse stock split or stock dividend relating
to the Stock, the dollar amount at which shares of Stock are to be surrendered
to the Issuer and the number of shares to be surrendered will be automatically
adjusted proportionately.



--------------------------------------------------------------------------------

5. In the event of a reincorporation or other corporate reorganization resulting
in an automatic share-for-share exchange of new shares for the type of shares of
Stock subject to the Plan, then the new shares will automatically replace the
type of shares of Stock originally specified in the Plan.

6. The Plan may be modified or amended only upon the written agreement of myself
and the Issuer.

7. The Plan may be signed in counterparts, each of which will be an original. I
will not assign my rights or obligations under the Plan without the Issuer’s
consent.

8. The Plan, and the attached Representation Letter, dated the date hereof,
constitutes the entire agreement and Plan between me and the Issuer and
supersedes any prior agreements or understandings regarding the Plan. The
invalidity or unenforceability of any provision of the Plan will not affect the
validity or enforceablity of any other provision.

9. All notices given by the parties under this Plan will be made in the manner
specified in this Plan by telephone, facsimile or recognized overnight service
as follows:

 

  a.

If to the Issuer:

Invacare Corporation

Attn: Joseph S. Usaj

One Invacare Way

Elyria, OH 44036

Tel: 440-329-6111

Fax: 440-366-9008

 

  b.

If to me:

________________

________________

________________

Tel:                         

Fax:                         .

10. This Plan will be governed by and construed in accordance with the laws of
the State of Ohio, without giving effect to the conflict of law principles of
that State.

The undersigned have signed this Sales Plan as of               200    .

 

 

     

Invacare Corporation (the Issuer)

Name:

           

By:

 

 

     

Name:

       

Title:

 

 

2



--------------------------------------------------------------------------------

Rule 10b5-1 Representation Letter

Invacare Corporation

Attn: Joseph S. Usaj

One Invacare Way

Elyria, OH 44036

Ladies and Gentlemen:

In consideration of Invacare Corporation (“Invacare”) agreeing to accept the
surrender of Invacare common shares from the restricted stock maturing in order
to satisfy my minimum tax withholding obligation for federal, state and local
taxes under a written plan (the “Plan”) that I,                             ,
have established to meet the requirements of Rule 10b5-1(c)(1) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and other good
and valuable consideration I make the following representations, warranties and
covenants:

1. A true and accurate copy of the Plan is attached.

2. I am entering into the Plan in good faith, in compliance with the
requirements of Rule 10b5-1, and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 or other federal securities laws. As of the date
hereof, I am not aware of any material nonpublic information about Invacare or
its securities.

3. I have consulted with my own advisors as to the legal, tax, business, and
financial aspects of, and have not relied on Invacare in connection with, my
adoption and implementation of the Plan and I have confirmed that the Plan meets
the criteria set forth in Rule 10b5-1. I acknowledge that Invacare is not acting
as a fiduciary or an advisor for me.

4. I have been or will be granted all restricted shares that are subject to the
Plan free and clear of liens, encumbrances, options or other limitations on
disposition of any kind.

5. While the Plan is in effect, I agree that:

a. I will not enter into or alter any corresponding or hedging transaction or
position with respect to the securities covered by the Plan (including, without
limitation, with respect to any securities convertible or exchangeable into
those securities) and I will not alter or deviate from the terms of the Plan;
and

b. I will notify Invacare in advance of any sales or purchases of, or derivative
transactions on, any of the Invacare securities that I propose to make.

6. Except as provided under the terms of the Plan, I further agree that I will
not exercise any subsequent influence over how, when or whether transactions are
effected under the plan.

7. I agree to make or cause to be made in a timely manner all necessary filings
applicable to me, including Rule 144 filings, filings pursuant to Sections 13
and 16 of the Exchange Act, and any other filings necessary pursuant to the
Securities Act of 1933, as amended (the “Securities Act”) and the Exchange Act.



--------------------------------------------------------------------------------

8. The execution and delivery of the Plan by me and the transactions
contemplated by the Plan will not contravene any provision of applicable law or
any agreement or other instrument binding on me or any of my affiliates or any
judgment, order or decree of any governmental body having jurisdiction over me
or my affiliates.

9. I agree to give Invacare notice as soon as possible of (a) any subsequent
legal, contractual or regulatory restrictions imposed on me due to changes in
the securities (or other) laws, contractual restrictions, or anticipated or
changed events, that would prevent Invacare or me from complying with the Plan
and (b) the occurrence of any event that could cause the Plan to terminate or be
suspended under Section 2 or Section 3 of the Plan.

 

Very truly yours,

Name:

 

 

Date:

 

Schedule of Agreements with Current Officers

 

Name

  

Position

    

Date of Agreement

A. Malachi Mixon, III

  

Chief Executive Officer

     August 7, 2007

Gerald B. Blouch

  

President and Chief Operating Officer

     August 6, 2007

Robert K. Gudbranson

  

Senior Vice President and Chief Financial Officer

     February 2, 2009

Brian Ellacott

  

Group Vice President

     August 7, 2007

Doug Harper

  

Vice President & General Manager - Invacare Supply Group

     August 8, 2007

Joseph B. Richey, II

  

President - Invacare Technologies, Senior Vice President - Electronics and
Design Engineering

     August 13, 2007

Louis F. J. Slangen

  

Senior Vice President - Global Market Development

     August 6, 2007

Joseph S. Usaj

  

Senior Vice President - Human Resources

     August 6, 2007

Carl Will

  

Group Vice President

     August 7, 2007

Chris Yessayan

  

Vice President & General Manager - Service Business Group

     August 13, 2007

 

2